Citation Nr: 1415868	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for left knee chondromalacia with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to February 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It appears that the most recent VA examination for the left knee was in January 2009 in connection with his claim of service connection.  The RO granted service connection, but assigned a noncompensable rating based on the examination report which showed full range of motion and no objective evidence of pain after repetitive motion.  The Veteran has advanced argument to the effect that the examiner did not look at the knee at all or determine range of motion.  However, the Veteran's bare allegations are not supported by the five-page examination report.  

At any rate, the Board acknowledges that a period of 5 years has passed since the examination.  As noted by the examiner, the Veteran reported that the left knee disability had become progressively worse since the initial manifestation during service.  Given the length of time since the VA examination, the Board believes it appropriate to direct a current examination to ascertain if there has been a progressive worsening of the left knee since that time.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA knee examination (by an orthopedist if possible) to ascertain the current severity of his service-connected left knee disability.  The claims file should be made available to the examiner for review.  

All examination findings should be reported to allow for application of pertinent VA rating criteria.  

The examiner should clearly report range of motion of the left knee.  The examiner should also clearly report at what point (in degrees), if any, that the range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported (in degrees, if possible), including during flare-ups.

The examiner should also report whether there is recurrent subluxation or instability of the left knee and, if so, whether it is slight, moderate, or severe.

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


